971 A.2d 1124 (2009)
DEPARTMENT OF CORRECTIONS and Department of Public Welfare, Respondent
v.
PENNSYLVANIA STATE CORRECTIONS OFFICERS ASSOCIATION, Petitioner.
No. 852 MAL 2007.
Supreme Court of Pennsylvania.
May 15, 2009.

ORDER
PER CURIAM.
AND NOW, this 15th day of May, 2009, following reconsideration, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
(1) Whether the decision of the Commonwealth Court is in accord with the provisions of Section 805 of the Public Employee Relations Act, Act *1125 of July 23, 1970, P.L. 563, No. 195, 43 P.S. § 1101.805.